*923OPINION.
From the foregoing 1 am of the opinion that Mr. Grossarth had worked for Mr. Beck the first three days of the week, and had lived with him. That on Wednesday evening he expressed a desire to return home, and that on Thursday morning he went to Beck’s blacksmith shop, where he had worked, to wait until Mr. Cowel started for home, intending to ride up with him. That while so waiting Mr. Beck undertook to fix the wheel tire for Mr. Burch, whereupon Grossarth interested himself in the operation to the extent of volunteering to try to extract an old tire from a scrap heap, in doing which he slipped and fell, injuring his leg.
Whether or not this he a true picture of the situation I am unable to find that Mr. Grossarth has established that he was in the employ of Mr. Beck at the time of the accident. The burden of proof rests on the petitioner, and the evidence fails to establish his contention that a contract of hiring was in force at the time.
It is therefore on this 30th day of March, 1925, ordered that this cause be and it is hereby dismissed.
W. E. Stubbs, Deputy Commissioner of Compensation.